      Case 2:19-cr-00219-EEF-JCW Document 18 Filed 10/31/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                  CRIMINAL ACTION

VERSUS                                                    NUMBER 19-219

DAMIAN K. LABEAUD                                         SECTION "L"


                                          ORDER

       Considering the Motion to Withdraw as Counsel filed by Defendant Damian K. Labeaud’s

attorney, Richard V. Kohnke, R. Doc. 7, and being that granting the motion would leave Mr.

Labeaud without counsel;

       IT IS ORDERED that Mr. Kohnke’s Motion to Withdraw, R. Doc. 7, be and hereby is

GRANTED.

       IT IS ORDERED that this issue be referred to Magistrate Judge Wilkinson for

determination and for appointment of counsel.

       IT IS FURTHER ORDERED that Defendant is to appear before the Magistrate Judge

Wilkinson for a hearing regarding determination and appointment of counsel.



       New Orleans, Louisiana on this 31st day of October, 2019.




                                                ________________________
                                                       Eldon E. Fallon
                                                  U.S. District Court Judge

CC:

Magistrate Judge Wilkinson
